[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


          United States Court of Appeals
                     For the First Circuit


No. 98-1522

                   UNITED STATES OF AMERICA,

                           Appellee,

                              v.

                       JERRY RESTO-DIAZ,

                     Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

        [Hon. Héctor M. Laffitte, U.S. District Judge]


                            Before

                    Torruella, Chief Judge,

               Selya and Lipez, Circuit Judges.


     Joseph Frattallone Marti, by appointment of the court, for
appellant.
     Warren Vázquez, Assistant United States Attorney, with whom
Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco and
Camille Vélez-Rivé, Assistant United States Attorneys, were on
brief, for appellee.




                        March 17, 2000
               Per Curiam.        After a five-day trial, a jury found

defendant-appellant         Jerry         Resto-Díaz           (Resto)    guilty    of    two

counts of carjacking, each with intent to cause death or serious

bodily     harm,1   18    U.S.C.      §    2119,         and    two    related     firearms

offenses, 18 U.S.C. § 924(c).                       The district court sentenced

Resto to life imprisonment.                Resto appeals.             We affirm.

               The appellant advances only a single assignment of

error, contending that the trial judge committed reversible

error     in   refusing    to    declare        a    mistrial         when   a   government

witness,       Agent     Francisco         Ng       of    the     Federal        Bureau    of

Investigation, blurted out an inadmissible and incriminating bit

of hearsay during his direct examination (despite forewarning

from the prosecutor).2            Defense counsel objected and the court

immediately struck the offending testimony, cautioning the jury

to disregard it.

               Further proceedings ensued outside the jury's earshot.

The   appellant     moved       for   a    mistrial,           claiming      irretrievable

prejudice.       Following a voir dire examination of Agent Ng, the



      1
     The proof showed conclusively that the carjackers shot and
killed one of the victims, Eliezer Ortiz-Rodríguez, in cold
blood.
      2
     Agent Ng testified that, upon interviewing a witness, the
witness mentioned that one of the alleged perpetrators "had
confided . . . that Eduardo Rodríguez Vásquez and Jerry Resto-
Díaz had committed the carjacking."

                                            -3-
court     supportably   found    that   the    insertion    of     the    "double

hearsay" statement into the case had been a manifestation of

Agent     Ng's   confusion    rather    than   a    deliberate     attempt       to

influence the outcome of the trial.            The court then denied the

mistrial     motion.     In    its   charge    to    the   jury,    the     court

reiterated its admonition to disregard testimony that had been

stricken from the record.

            The denial of a motion for a mistrial is reviewed for

abuse of discretion.         See United States v. Pierro, 32 F.3d 611,

617 (1st Cir. 1994).         Despite defense counsel's able advocacy,

we discern no abuse of discretion here.                While the mention of

the   "double     hearsay"    statement      was    regrettable,     it    was    a

momentary interlude in a five-day trial.              Corrective action was

swift and sure. 3       Given the strength of the government's case

against Resto and the lower court's adroit handling of Agent

Ng's wayward remark, we conclude, on whole-record review, that

the incident was harmless.        Courts, after all, ordinarily should

presume that jurors will follow a trial judge's instructions,

see Richardson v. Marsh, 481 U.S. 200, 206 (1987); United States

v. Torres, 162 F.3d 6, 12 (1st Cir. 1998);                 United States v.

Sepulveda, 15 F.3d 1161, 1185 (1st Cir. 1993), and the record in




      3
     We think it is noteworthy that defense counsel neither
objected to the wording of the trial court's cautionary
instructions nor suggested how those instructions might have
been better phrased.

                                       -4-
this   case    affords   no    basis    for    discarding   that    venerable

presumption.

            We need go no further.            For aught that appears, the

appellant     was   fairly    tried,   justly    convicted,   and   lawfully

sentenced.



Affirmed.




                                       -5-